Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-10 and 17-21 are canceled. 
Claims 1-8, 11-16 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Meyer et al. (2015/0302982) discloses a tunable inductor having a magnetic core which has an air gap. In order to vary the inductance of the inductor, the inductor includes a tuner that is moveable relative to the magnetic core in the vicinity of the air gap. An actuator is attached to the tuner which, upon actuation, moves the tuner relative to the magnetic core to thereby vary the spacing between the tuner and the core in the vicinity of the air gap. The variation of the spacing between the tuner and the magnetic core varies the effective air gap of the overall inductor in the desired fashion”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a wireless power transfer coil arrangement comprising: a core having a region of decreased magnetic permeability; a coil associated with the core; and a tuning slug, wherein the tuning slug is moveable along a range of movement that passes through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836